Exhibit 10.6

 

 

 

AMENDED AND RESTATED

FIRST BANK OF GEORGIA

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

PLAN DOCUMENT

FOR KEY OFFICERS

 

 

 

 

 

(A Non-Qualified Supplemental Income Plan)

 

As of June 24, 2014

 

 
1

--------------------------------------------------------------------------------

 

 

PREAMBLE

 

 

This Agreement is executed this 24th day of June, 2014 by First Bank of Georgia
(hereinafter sometimes referred as the “Company” or “Employer”), a bank duly
organized under the laws of the state of Georgia, amending, restating and
replacing, in its entirety, that certain agreement, dated as of October 22,
2007, by and between the Company and Remer Y. Brinson, III, and evidencing and
sometimes referred to as the “First Bank of Georgia Supplemental Executive
Retirement Plan” or the “Plan.”

 

Witnesseth That:

 

Whereas: 

Employer desired to retain the valuable services of its key management team and
other highly compensated employees by providing attractive and competitive
supplemental retirement income, death and other benefit programs to such
employees that retain the services of these key executives; and

 

Whereas:

Employer recognized that it was in the best interest of both Employer and these
select employees to provide attractive employer-sponsored programs to assure
that these employees have sufficient retirement income for themselves and
survivor income for their families and other dependents; and

 

Whereas:

Tax qualified retirement plans, with limitations on benefits and employer
contributions under the current Internal Revenue Code, may be inadequate or
inappropriate, and an employer-sponsored supplemental income plan can help
provide these select employees with the appropriate levels of income
continuation in the specific desired circumstances; and

 

Whereas:

The Employer agreed that such a non-qualified benefit plan would serve the
Employer’s best business interests to retain the services of those certain key
executives and managers, and the Employer was willing to provide such a Plan for
such purposes to this select group of key executives in return for their current
and future services and wishes to provide the terms and conditions for such
Plan; and

 

Whereas:

The Employer therefore adopted this First Bank of Georgia Supplemental Executive
Retirement Plan for the benefit of a certain key executive; and

 

Whereas:

The Employer now intends to enter into a transaction pursuant to which
Employer’s parent, Georgia-Carolina Bancshares, Inc., will merge with and into
State Bank Financial Corporation (“Buyer”), with Buyer as the surviving entity,
at which time Employer will become a wholly-owned subsidiary of Buyer
(collectively the “Transaction”); and

 

Whereas:

In connection with the Transaction, the Employer and the key executive now
desire to amend and restate the Plan to confirm the amount of the key
executive’s Normal Retirement Benefit (as defined in the Plan) as the result of
the Transaction and to make certain other changes to address Section 409A of the
Code (as defined in the Plan); and

 

Whereas:

The parties intend and agree that the amendment and restatement of the Plan will
be contingent upon the closing of the Transaction except that the change to
eliminate the alternative payment schedule upon the key executive’s voluntary
resignation without good reason shall be effective immediately and not
contingent upon the closing of the Transaction.

 

Now, THEREFORE, the Plan is hereby amended and restated in its entirety as
follows:

 

 
2

--------------------------------------------------------------------------------

 

 

ARTICLE I - INTRODUCTION

 

1.1

Name

The name of this Plan is the “First Bank of Georgia Supplemental Executive
Retirement Plan”.

 

1.2

Effective Date

The effective date of the Plan, as amended, restated and replaced by this
Agreement, is June __, 2014, contingent upon the closing of the Transaction
(other than the change to eliminate the alternative payment schedule upon the
Participant’s voluntary resignation without good reason which shall be effective
as of the date hereof and not contingent upon the closing of the Transaction).

 

1.3

Purpose

The purpose of the Plan is to offer Eligible Employees of each Employer certain
supplemental benefits for retirement income and other income continuation needs
for themselves and their families and other dependents, and to provide each
Employer, if appropriate, a vehicle to address limitations on total benefits
payable under any tax-qualified defined benefit plan, and to do so in such as
manner as to retain the services these key executives to Employer for
significant periods in order to claim these supplemental benefits.

 

This Plan is intended to be a non-qualified “Top-Hat” plan under applicable Code
sections. That is, the Plan is an unfunded plan of deferred compensation
maintained for a select group of management or highly compensated employees
pursuant to sections 201(2), 301(a)(3), and 401 (a)(1) of ERISA, and an unfunded
plan of deferred compensation under the Internal Revenue Code.

 

1.4

Interpretation

Wherever appropriate, pronouns of any gender shall be deemed synonymous, as
shall singular and plural pronouns. Headings of Articles and Sections are for
convenience of reference only, and are not to be considered in the construction
or interpretation of the Plan. The Plan shall be interpreted and administered so
as to give effect to its purpose as expressed in Section 1.3 and to qualify as a
non-qualified, unfunded plan of deferred compensation in compliance with the
requirements of Code section 409A, and the regulations thereto as amended from
time to time.

 

 

ARTICLE II - DEFINITIONS & TERMS

 

Definition of Terms.

Certain words and phrases are defined when first used in later paragraphs of
this Agreement. Unless the context clearly indicates otherwise, the following
words, when used in this Agreement, shall have the following respective
meanings:

 

2.1.1

Actuarial Equavalent

“Actuarial Equivalent” means having an equal value on an actuarial basis
determined by applying the reasonable actuarial factors and assumptions used
consistently with respect to the Plan.

 

2.1.2

Affiliate

“Affiliate” shall mean any corporation, partnership, joint venture, association,
or similar organization or entity, the employees of which would be treated as
employed by the Company under Section 414(b) and 414(c) of the Code. It also
means any organization that is a member of an affiliated service group with the
Company within the meaning of Section 414(m) of the Code and any other
organization required to be aggregated with the Company under Section 414(o) of
the Code. No entity shall be treated as an Affiliate for any period that it is
not a part of a controlled group, under common control, part of an affiliated
service group or is otherwise required to be aggregated under Section 414 of the
Code.

 

2.1.3

Agreement

“Agreement” shall mean this agreement, evidencing the Plan, together with any
and all amendments or restatements thereof.

 

2.1.4

Board Committee.

“Board Committee” shall mean the Compensation Committee of the Board of
Directors, or such other Committee of the Board as may be delegated with the
duty of determining employee eligibility under the Plan. If such Compensation
Committee or other Committee has not been delegated such duty, the Board of
Directors shall constitute the Board Committee.

 

 
3

--------------------------------------------------------------------------------

 

 

2.1.5

Board of Directors or Board

“Board of Directors” shall mean the Board of Directors of the Company.

 

2.1.6

Cause

“Cause” (as determined by the Board of Directors) shall mean:

 

A.

the gross negligence or willful misconduct by the Participant which is
materially damaging to the business of the Company or any Employer or Affiliate;

 

B.

the conviction of the Participant of any crime involving breach of trust or
moral turpitude;

 

C.

a consistent pattern of failure by the Participant to follow the reasonable
written instructions or policies of the Participant's supervisor or the Board of
Directors of the Company or any Employer or Affiliate; or

 

D.

receipt by the Company or any Employer or Affiliate of any written notice from
the Georgia Department of Banking and Finance, the Federal Deposit Insurance
Corporation or the Board of Governors of the Federal Reserve System requiring
the removal of the Participant as an employee or other service provider.

 

2.1.7

Code

“Code” means the Internal Revenue Code of 1986 and regulations thereto, as
amended.

 

2.1.8

Committee

“Committee” shall mean the person or persons described in Article VII who are
charged with the day-to-day administration, interpretation and operation of the
Plan.

 

2.1.9

Disability

“Disability” shall mean the definition in Code section 409A, as detailed in the
regulations thereto, as they amended from time to time, and that currently
provides that a Participant is disabled if he/she is: 1.) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or 2.)
receiving income replacement benefits for a period of not less than three months
under an accident and health policy covering employees of the Corporation, by
reason of a medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months. Such determination shall be made by the opinion of a
physician selected by the Employer, and may be further evidenced by the
Participant’s receipt of benefits under the Employer’s long-term disability
welfare benefit plan, any supplemental individual disability policy bought or
purchased through or in connection with the Employer, or by the receipt of
Social Security disability benefits if the Employer has no long-term disability
plan, or the Participant is not covered by the Employer’s long-term disability
plan.

 

2.1.10

Effective Date

“Effective Date” shall mean the effective date of the amendment and restatement
of this Plan as defined in Section 1.2.

 

2.1.11

Eligible Employee

“Eligible Employee” shall mean only Remer Y. Brinson, III.

 

2.1.12

[RESERVED]

 

2.1.13

Employer

“Employer” shall mean the Company and its Affiliates and their successors or
assigns.

 

2.1.14

ERISA

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

2.1.15

Good Reason

"Good Reason" shall mean any of the following, provided that Participant
terminates his employment for Good Reason within ninety (90) days thereof,
provides at least thirty (30) days advance written notice to the Company
explaining the basis for "Good Reason", and the Company or the applicable
Employer or Affiliate has not remedied such Good Reason within thirty (30) days
following such notice:

 

 

A.

a material reduction in the Participant's rate of regular compensation from the
Company, Employers and Affiliates;

 

 
4

--------------------------------------------------------------------------------

 

 

 

B.

a requirement that the Participant relocate to a county other than Columbia,
McDuffie or Richmond County; or

 

C.

a material reduction in the Participant's duties, title, and/or
responsibilities, other than any change resulting from a change in the
publicly-traded status of the Company, any Employer or any Affiliate.

 

2.1.16

Leave of Absence.

“Leave of Absence” shall mean a temporary period of time, not to exceed twelve
(12) consecutive calendar months during which time a Participant shall not be an
active employee of an Employer, but shall be treated for purposes of this Plan
as in continuous employment with the Employer, including for purposes of
vesting. A Leave of Absence may be either paid or unpaid, but must be agreed to
in writing by both the Employer and the Participant. A Leave Of Absence that
continues beyond the twelve (12) consecutive months shall be treated as a
voluntary Termination of Employment, subject to Section 4.3, as of the first
business day of the thirteenth month for purposes of the Plan.

 

2.1.17

Named Beneficiary

“Named Beneficiary” or "Designated Beneficiary" or "Beneficiary" shall mean any
person or trust, or combination, as last designated by the Participant during
his/her lifetime upon a “Beneficiary Designation Form”, provided by the Employer
and filed with the Committee, who is specifically named to be a direct or
contingent recipient of all or a portion of a Participant's benefits under the
Plan in the event of the Participant's death. Such designation shall be
revocable by the Participant at any time during his/her lifetime without the
consent of any Beneficiary, whether living or born hereafter. Unless expressly
provided by law, the Named Beneficiary may not be designated or revoked and
changed by the Participant in any other way. No beneficiary designation or
beneficiary change shall be effective until received in writing and acknowledged
according to established Employer procedures and practices. Should the
Participant fail to designate the Named Beneficiary, the Named Beneficiary shall
be the Participant’s estate.

 

2.1.18

Participant

“Participant” shall mean only the Eligible Employee. Solely and exclusively for
purposes of payment of survivor death benefits, if any, the term “Participant”
shall also include a surviving Beneficiary.

 

2.1.19

Plan

“Plan” shall mean the “First Bank of Georgia Supplemental Executive Retirement
Plan” as set forth herein and amended and restated.

 

2.1.20

Plan Distribution

“Plan Distribution” shall mean any distributions made from the Plan pursuant to
applicable Plan provisions.

 

2.1.21

Plan Year

“Plan Year” shall mean the twelve (12) consecutive month period constituting a
calendar year, beginning on January 1 and ending on December 31. However, in any
partial year of the Plan that does not begin on January 1, “Plan Year” shall
also mean the remaining partial year ending on December 31.

 

2.1.22

Retirement Age

"Retirement Age" shall mean the Participant's attainment of age 65.

 

2.1.23

Termination of Employment

"Termination of Employment" shall mean a Participant's separation from service
with the Employer and all Affiliates within the meaning of Code section 409A.

 

2.1.24

Trust

“Trust” shall mean one or more grantor trusts (so-called “Rabbi Trusts”), if
any, established pursuant to Sections 671 et. seq. of the Code, and maintained
by the Employer for its own administrative convenience in connection with the
operation of the Plan and the management of any of its general assets set aside
to help cover its financial obligations under the Plan. Such Trusts, if any,
shall be governed by a separate agreement between the Employer and the Trustee.
Any such assets held in such a Trust shall remain subject to the claims of the
Employer's general creditors. The Employer shall not be required to establish
such a Trust, and may continue or discontinue such a Trust, if created, only
subject to those limitations of termination and amendment as may be contained in
the Trust agreement.

 

 
5

--------------------------------------------------------------------------------

 

 

2.1.25

Trustee

“Trustee” shall mean the party or parties named under any Trust agreement (and
such successor and/or additional trustees) who shall possess such authority and
discretion to hold, manage and control such Employer assets in connection with
the Plan as provided under the agreement between the Trust and the Employer.

 

 

ARTICLE III - ELIGIBILITY & PARTICIPATION

 

3.1

Eligibility Requirements

 

 

A.

General Eligibility - The Eligible Employee is the only Participant. The Plan
Participant shall remain eligible in accordance with the terms of the Plan.

 

 

B.

No Employee Contributions Required - No Participant contribution shall be
required to become a Participant in the Plan or accrue benefits under the Plan,
nor shall any such contribution be permitted. All Plan costs, including
administration, and federal, state and local employment taxes, shall be borne
exclusively by the Employer. However, a Participant shall bear all federal,
state and local (or other) personal income taxes on his/her plan benefits.

 

 

ARTICLE IV - PARTICIPANT BENEFITS

 

4.1

Normal Retirement Benefit

 

 

A.

Except as set forth below, upon achieving Retirement Age while still employed
with the Employer, the Participant shall be paid an annual benefit for life in
the amount of One Hundred Twenty-Eight Thousand Dollars ($128,000) per year
(with a minimum payout of at least fifteen (15) years) (the “Normal Retirement
Benefit”). Such annual benefit shall be paid annually for and during the life of
the Participant (subject to section 4.2.A below).

 

 

B.

The Employer shall commence payment of such annual benefits on the first payment
date as outlined in Article VI.

 

 

C.

The payment of this benefit shall be in lieu of and replacement of all other
benefits promised under the Plan and shall be in full satisfaction of any and
all benefits promised under the Plan.

 

4.2

Death Benefits.

 

 

A.

Death Following Retirement Age. In the event of the Participant’s death after
Normal Retirement Benefit payments have commenced (as identified in section
4.1), the Participant’s Named Beneficiary shall continue to receive the annual
benefit identified in section 4.1.A for a period of fifteen (15) years,
inclusive of all payments made prior to the death of the Participant. For
example, if Participant received three (3) applicable annual payments under this
Plan prior to Participant’s death, then the number of annual death benefit
payments after the Participant’s death would be twelve (12).

 

 

B.

Death Prior to Retirement Age. In the event of the Participant’s death, whether
or not employed with the Employer and prior to the date Normal Retirement
Benefit or Disability payments commence, the Participant’s Named Beneficiary
shall receive the Actuarial Equivalent of the Normal Retirement Benefit
identified in section 4.1.A (but only to the extent vested as of the
Participant’s Termination of Employment including any vesting that may occur in
connection with the Termination of Employment) for a period of ten (10) years.
Such Normal Retirement Benefit shall be paid to Participant’s Named Beneficiary
as set forth in section 6.3.B.2 below. The payment of this benefit shall be in
lieu of and replacement of all other benefits promised under the Plan and shall
be in full satisfaction of the any and all benefits promised under the Plan.

 

 
6

--------------------------------------------------------------------------------

 

 

 

C.

No Other Death Benefit. There is no other death benefit payable under the Plan.

 

4.3

Termination of Employment Prior to Retirement Age

In the event the Participant prior to Retirement Age incurs a Termination of
Employment (other than on account of the Participant’s death or Disability), the
Participant shall be paid the Participant’s Normal Retirement Benefit (but only
to the extent vested as of the Participant’s Termination of Employment including
any vesting that may occur in connection with the Termination of Employment).
This benefit shall commence at the specified Retirement Age and continue for the
life of the Participant (subject to section 4.2.A and 4.2.B above). The payment
of this benefit shall be in lieu of and in replacement of all other benefits
promised under this Plan and shall be in full satisfaction of any and all
benefits promised under this Plan.

 

4.4

Plan Termination

The Plan may not be terminated prior to payment in full of the Participant’s
benefit as described herein.

 

4.5

Disability Benefit

In the case of Disability, as established by the definition of Disability
contained in the Plan and required by Code section 409A, while employed with the
Employer and prior to the Participant's Retirement Age, Employer shall pay the
Participant the Actuarial Equivalent of the Participant’s Normal Retirement
Benefit. This Disability Benefit shall be paid in five (5) equal annual
installments. The payment of this Disability Benefit shall be in lieu of and in
replacement of all other benefits promised under this Plan and shall be in full
satisfaction of the any and all benefits promised under this Plan.

 

4.6

Actuarial Equivalent

In the event the Participant’s Named Beneficiary or the Participant is to
commence receipt of payment of the Participant’s applicable benefits under the
Plan prior to the Participant’s Retirement Age upon the Participant’s (i) death
prior to Retirement Age under section 4.2.B or (ii) Disability prior to
Retirement Age under section 4.5, the Participant’s applicable benefit payable
at such time shall be the Actuarial Equivalent of the Participant’s Normal
Retirement Benefit.

 

 

ARTICLE V - VESTING

 

5.1

Vesting

The Participant’s Normal Retirement Benefit under this Plan shall be eighty
percent (80%) vested as of the Effective Date (or such higher percentage as of
the Effective Date as will not entitle the Participant to the Gross-Up Payment
described in section 6.6 below in connection with the Transaction).

 

5.2

Additional Vesting

The remaining unvested portion of the Participant’s Normal Retirement Benefit
shall become vested, subject to the Participant’s continued employment with the
Employer, in such increments as are required to be accrued on the books of the
Company at any applicable specified time, using the accrual methodology
consistently applied prior to the date hereof, through the Participant’s
Termination of Employment or, if earlier, the date the Participant attains
Retirement Age while employed with the Employer. Notwithstanding the foregoing,
the Participant’s Normal Retirement Benefit will be fully vested if (i) the
Participant, prior to Retirement Age, incurs an involuntary Termination of
Employment for reasons other than “Cause” or a voluntary Termination of
Employment for Good Reason or (ii) the Participant, while employed with the
Employer, attains Retirement Age or dies or incurs a Disability.

 

 

ARTICLE VI - DISTRIBUTIONS

 

6.1

Distributions

The Participant’s Plan Distributions shall be distributed only in accordance
with the provisions of this Plan. No other distributions of a Participant's Plan
Distributions, except those permitted by Code section 409A, shall be allowed
from the Plan under any circumstances.

 

6.2

Method of Payment

All Plan Distributions shall be made in cash, in U.S. currency.

 

 
7

--------------------------------------------------------------------------------

 

 

6.3

Timing of Payment

 

 

A.

Normal Retirement Benefit - Upon the first day of the month following or
coincident with the Participant’s Retirement Age, the Employer shall commence
payment to Participant of the Normal Retirement Benefit identified in section
4.1. Such benefit shall continue to be paid annually on the same date of each
year thereafter (the “Annual Payment Date”) for the life of the Participant
(subject to section 4.2.A. above).

 

 

B.

Death

 

 

1.

In the event the Participant dies following the commencement of his Normal
Retirement Benefits, Employer shall pay the Participant’s Named Beneficiary the
Death Benefit identified in section 4.2.A on the Annual Payment Date of the
applicable following years.

 

 

2.

In the event the Participant dies prior to the commencement of Normal Retirement
Benefits or Disability benefits, whether or not employed with the Employer,
Employer shall pay the Participant’s Named Beneficiary the Normal Retirement
Benefit identified in section 4.2.B beginning on the first day of the month
following the Participant’s date of death, and continuing on the same date of
each applicable year thereafter.

 

 

C.

Termination of Employment Prior to Retirement Age

 

In the event the Participant incurs a Termination of Employment prior to
Retirement Age, Employer shall pay the Participant the benefit identified in
section 4.3. This benefit shall commence upon the first day of the month
following or coincident with the Participant reaching Retirement Age (subject to
section 6.3.B.2). Each subsequent annual payment shall be paid on the same date
of each applicable year thereafter.

 

 

D.

Disability

 

In the event the Participant becomes Disabled prior to the Participant's
Retirement Age, while employed with the Employer, Employer shall pay the
Participant the benefit identified in section 4.5. Such payment shall begin not
later than sixty (60) days from the date of Disability, and as soon as
administratively practicable. Subsequent payments shall be made on the same date
of the applicable following years.

 

6.4

Acceleration or Deferral

Acceleration or deferral of the time or schedule of any payment under the Plan
is not permitted except as may be permitted by Code Section 409A.

 

6.5

Distribution Payments

The Employer shall make all benefit payments to the Participant or the
Participant’s Named Beneficiary directly, unless the Employer may determine to
create a Trust for its own administrative convenience. In such case, the
Employer may direct the Trustee to make such payments directly to the
Participant or Named Beneficiary. The payment of any benefits from any Trust by
a Trustee shall not be a representation to a Participant of any actual or
implied beneficial interest in any assets in such Trust. A Participant or Named
Beneficiary, or any other person claiming or receiving such distribution payment
remains a general unsecured creditor of the Employer as to such benefit
payments.

 

6.6

Gross Up Payments

 

 

A.

Application of Code Section 4999. - Notwithstanding anything in this Agreement
to the contrary, if it shall be determined that any payment or distribution to
the Participant or for the Participant’s benefit (whether paid or payable or
distributed or distributable) pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (the
“Payments”) would be subject to the excise tax imposed by Code section 4999 by
reason of being “contingent on a change in the ownership or control” of the
Company, within the meaning of Code section 280G or to any similar tax imposed
by state or local law, or any interest or penalties with respect to such excise
tax (such tax or taxes, together with any such interest or penalties, are
collectively referred to as the “Excise Tax”), then the Participant shall be
entitled to receive from the Employer an additional payment (the “Gross-Up
Payment”) in an amount such that the net amount of the Payments and the Gross-Up
Payment retained by the Participant after the calculation and deduction of all
Excise Taxes (including any interest or penalties imposed with respect to such
taxes) on the Payment and all federal, state and local income tax, employment
tax and Excise Tax (including any interest or penalties imposed with respect to
such taxes) on the Gross-Up Payment provided for in this Section 6.6, and taking
into account any lost or reduced tax deductions on account of the Gross-Up
Payment, shall be equal to the Payments; provided, however, no portion of the
Payments, the receipt or enjoyment of which the Participant shall have
effectively waived in writing prior to the date of payment of the Payments shall
be taken into account for purposes of the limitation set forth in Code section
280G.

 

 
8

--------------------------------------------------------------------------------

 

 

 

B.

Reliance on Accountants. - All determinations required to be made under this
Section 6.6, including whether and when the Gross-Up Payment is required and the
amount of such Gross-Up Payment, and the assumptions to be utilized in arriving
at such determinations shall be made by the Accountants (as defined below) which
shall provide the Participant and the Employer with detailed supporting
calculations with respect to such Gross-Up Payment within fifteen (15) business
days of the receipt of notice from the Participant or the Employer that the
Participant has received or will receive a Payment. For purposes of making the
determinations and calculations required herein, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Code sections 280G and 4999, provided that the Accountant’s determinations must
be made on the basis of “substantial authority” (within the meaning of Code
section 6662). For the purposes of this Section 6.6, the “Accountants” shall
mean the Employer’s independent certified public accountants serving immediately
prior to the Change in Control. In the event that the Accountants are also
serving as accountant or auditor for the individual, entity, or group effecting
the Change in Control, the Participant shall appoint another nationally
recognized public accounting firm to make the determinations required hereunder
(which accounting form shall then be referred to as the Accountants hereunder).
All fees and expenses of the Accountants shall be borne solely by the Employer.

 

 

C.

Payments Treated as Parachute Payments. - For the purposes of determining
whether any of the Payments will be subject to the Excise Tax and the amount of
such Excise Tax, such Payments will be treated as “parachute payments” within
the meaning of Code section 280G, and all “parachute payments” in excess of the
“base amount” (as defined under Code section 280G(b)(3)) shall be treated as
subject to the Excise Tax, unless and except to the extent that in the opinion
of the Accountants such Payments (in whole or in part) either do not constitute
“parachute payments” or represent reasonable compensation for services actually
rendered (within the meaning of Code section 280G(b)(4)) in excess of the “base
amount,” or such “parachute payments” are otherwise not subject to such Excise
Tax. For purposes of determining the amount of the Gross-Up Payment, the
Participant shall be deemed to pay federal income taxes at the highest
applicable marginal rate of federal income taxation for the calendar year in
which the Gross-Up Payment is to be made and to pay any applicable state and
local income taxes at the highest applicable marginal rate of taxation for the
calendar year in which the Gross-Up Payment is to be made, net of the maximum
reduction in federal income taxes which could be obtained from the deduction of
such state or local taxes if paid in such year (determined without regard to
limitations on deductions based upon the amount of the Participant’s adjusted
gross income), and to have otherwise allowable deductions for federal, state and
local income tax purposes at least equal to those disallowed because of the
inclusion of the Gross-Up Payment in the Participant’s adjusted gross income. To
the extent practicable, any Gross-Up Payment with respect to any Payment shall
be paid by the Employer at the time the Participant is entitled to receive the
Payment and in no event will any Gross-Up Payment be paid later than five (5)
days after the receipt by the Participant of the Accountant’s determination. Any
determination by the Accountants shall be binding upon the Employer and the
Participant.

 

 

D.

Underpayment. - As a result of uncertainty in the application of Code section
4999 at the time of the initial determination by the Accountants hereunder, it
is possible that the Gross-Up Payment made will have been an amount less than
the Employer should have paid pursuant to this Section 6.6 (the “Underpayment”).
In the even that the Employer exhausts its remedies pursuant to Section 6.6 and
the Participant is required to make a payment of any Excise Tax, the
Underpayment shall be promptly paid by the Employer to or for the Participant’s
benefit.

 

 
9

--------------------------------------------------------------------------------

 

 

 

E.

Cooperation and Access. - The Participants and the Employer shall each provide
the Accountants access to and copies of any books, records and documents in the
possession of the Employer or the Participant, as the case may be, reasonably
requested by the Accountants, and otherwise cooperate with the Accountants in
connection with the preparation and issuance of the determination contemplated
by this Section 6.6.

 

 

F.

Notice and Contest of Any Claim. - The Participant shall notify the Employer in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Employer of the Gross-Up Payment. Such notification
shall be given as soon as practicable after the Participant is informed in
writing of such claim and shall apprise the Employer of the nature of such claim
and the date on which such claim is requested to be paid. The Participant shall
not pay such claim prior to the expiration of the 30-day period following the
date on which the Participant gives such notice to the Employer (or such shorter
period ending on the date that any payment of taxes, interest and/or penalties
with respect to such claim is due).

 

 

1.

If the Employer notifies the Participant in writing prior to the expiration of
such period that it desires to contest such claim, the Participant shall (i)
give the Employer any information reasonably requested by the Employer relating
to such claim; (ii) take such action in connection with contesting such claim as
the Employer shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Employer; (iii) cooperate with the
Employer in good faith in order to effectively contest such claim; and (iv)
permit the Employer to participate in any proceedings relating to such claims;
provided, however, that the Employer shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify the Participant for and hold the
Participant harmless from, on an after-tax basis, any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of all related costs and expenses.

 

 

2.

Without limiting the foregoing provisions of this Section 6.6, the Employer
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings, and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Participant to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Participant agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Employer shall determine; provided, however, that
if the Employer directs the Participant to pay such claim and sue for a refund,
the Employer shall advance the amount of such payment to the Participant, on an
interest-free basis, and shall indemnify the Participant for and hold the
Participant harmless from, on an after-tax basis, any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance
(including as a result of any forgiveness by the Employer of such advance);
provided, further, that any extension of the statute of limitations relating to
the payment of taxes for the Participant’s taxable year with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount.

 

 

3.

Furthermore, the Employer’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Participant shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

 

 

G.

Timing of Payments. -The payments provided for in this Section 6.6 shall be made
not later than the fifth day following the Participant’s Termination of
Employment upon a Change in Control; provided, however, that if the amounts of
such payments cannot be finally determined on or before such day, the Employer
shall pay to the Participant on such day an estimate, as determined in good
faith by the Employer, of the minimum amount of such payments and shall pay the
remainder of such payments as soon as the amount thereof can be determined but
in no event later than the thirteenth day after the Participant’s Termination of
Employment upon a Change in Control. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Employer to the Participant, payable
on the fifth day after demand by the Employer (together with interest at the
rate provided in Code section 1274 (b)(2)(B).

 

 
10

--------------------------------------------------------------------------------

 

 

 

H.

Limitation. - Notwithstanding the foregoing, the Gross-Up Payment described
above shall only apply and become payable with respect to Payments that relate
to the closing of the Transaction (and no other subsequent transaction) or any
subsequent event that would be treated as related to the closing of the
Transaction (and no other subsequent transaction) within the meaning of Code
Section 280G.

 

 

ARTICLE VII - ADMINISTRATION & CLAIMS PROCEDURE

 

7.1

Duties of the Employer

The Company shall have overall responsibility for the establishment, amendment,
termination, administration, and operation of the Plan. The Company may
discharge this responsibility through members of the Committee.

 

7.2

The Committee

The Committee shall consist of one (1) to five (5) members appointed by the
Company and one of whom must be an officer of the Company and shall be
designated by the Company as Chairman of the Committee. In the absence of such
appointment, the Company shall serve as the Committee. The Committee shall
consist of officers or other employees of Employers, or any other persons who
shall serve at the request of the Company. Any member of the Committee may
resign in writing, such resignation becoming effective upon the date specified
therein. The members of the Committee shall serve at the will of the Company,
and the Company may from time to time remove any Committee member with or
without Cause and appoint their successors. In the event of a vacancy in
membership, the remaining members shall constitute the Committee with full
authority to act.

 

7.3

Committee’s Powers and Duties to Administer, Interpret and Enforce the Plan

The Committee shall be the “Plan Administrator” and “Named Fiduciary”, but only
to the extent required by ERISA for “top-hat” plans, and shall have the
authority to administer and enforce the Plan on behalf of any and all persons
having or claiming any interest in the Plan in accordance with its terms and
purposes. The Committee, or any single individual Committee member it may
designate, shall have the authority to interpret the Plan and its provisions,
and shall determine any and all questions or claims arising in the
administration and application of the Plan, in accordance with applicable laws.
Any such interpretation by the Committee, or its authorized individual member,
shall be conclusive and binding on all persons. Written interpretations or
responses by the Committee, or its authorized individual member, shall only be
required to the extent required by the Claims Procedure of Section 7.8 herein.

 

7.4

Organization of the Committee

The Committee shall act by a majority of its members at the time in office.
Committee action may be taken either by a vote at a meeting or by written
consent without a meeting. The Committee may authorize any one or more of its
members to execute any document or documents on behalf of the Committee, or to
act in its behalf without additional consent as to any issue of Plan
administration. The Committee shall notify the Company, in writing, of such
authorization and the name or names of its member or members so designated in
such cases. The Company thereafter shall accept and rely on any documents
executed by or actions taken by said member of the Committee or members as
representing action by the Committee until the Committee shall file with the
Company a written revocation of such designation. The Committee may adopt such
by-laws and regulations, as it deems desirable for the proper conduct of the
Plan and to change or amend these by-laws and regulations from time to time.
With the permission of the Company, the Committee may employ and appropriately
compensate accountants, legal counsel, benefit specialists, actuaries and record
keepers and any other persons as it deems necessary or desirable in connection
with the administration and maintenance of the Plan. Such professionals and
advisors shall not be considered members of the Committee for any purpose.

 

 
11

--------------------------------------------------------------------------------

 

 

7.5

Limitation of Liability

 

 

A.

No member of the Board of Directors, the Company and no officer or employee of
the Company shall be liable to any employee, Participant, Named Beneficiary or
any other person for any action taken or act of omission in connection with the
administration or operation of this Plan unless attributable to his or her own
fraud or willful misconduct. Nor shall an Employer be liable to any employee,
Participant, Named Beneficiary any other person for any such action taken or act
of omission unless attributable to fraud, gross negligence or willful misconduct
on the part of a director, officer or employee of the Employer. Moreover, each
Participant, Named Beneficiary, and any other person claiming a right to payment
under the Plan shall only be entitled to look to the applicable Employer for
payment, and shall not have the right, claim or demand against any other
Employer, the Committee (or any member thereof), or any director, officer or
employee of an Employer.

 

 

B.

To the fullest extent permitted by the law, each Employer shall indemnify the
Committee, each of its members, and the Employer’s officers and directors for
expenses, costs, or liabilities arising out of the performance of duties
required by the Plan or any Trust agreement, except for those expenses, costs,
or liabilities arising out of a member’s fraud, willful misconduct or gross
negligence.

 

7.6

Committee Reliance on Records and Reports

The Committee shall be entitled to rely upon certificates, reports, and opinions
provided by an accountant, tax or pension advisors, actuary or legal counsel
employed by the Employer or Committee. The Committee shall keep a record of all
its proceedings and acts, and shall keep all such books of account, records, and
other data as may be necessary for the proper administration of the Plan. The
regularly kept records of the Committee and the Employer shall be conclusive
evidence of the service of a Participant, compensation, age, marital status,
status as an employee, and all other matters contained therein and relevant to
this Plan. However, a Participant may request a correction in the record of his
age at any time prior to his Retirement Age. Such correction shall be made if
Participant furnishes a birth certificate, or other satisfactory documentary
proof of age within 90 days after such correction request. The Committee, in any
of its dealings with Participant(s) may conclusively rely on any written
statement, representation, or documents made or provided by such Participants.

 

7.7

Costs of the Plan

All the costs and expenses for administering and operating the Plan shall be
borne by the Employers (in such proportions as reasonably determined by the
Company). The Employers shall also bear the expense of any federal or state
employment taxes in connection with the Plan.

 

7.8

Claims Procedure

 

 

A.

Claim. - Benefits shall be paid in accordance with the terms of this Plan. A
Participant, Named Beneficiary or any person who believes that he is being
denied a benefit to which he is entitled under the Plan (“Claimant”) may file a
written request for such benefit with the Company, setting forth his claim. The
request must be addressed to the Committee at the Company's principal place of
business.

 

 

B.

Claim Decision. - Upon the receipt of a claim, the Committee shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
fact, deliver such reply within such period. However, the Committee may extend
the reply period for an additional ninety (90) days for reasonable Cause. Any
claim not granted or denied within such time period shall be deemed to have been
denied. If the claim is denied in whole or in part, the Committee shall adopt a
written opinion, using language calculated to be understood by the Claimant,
setting forth:

 

 

 

1.

The specific reason or reasons for such denial;

 

2.

The specific reference to pertinent provisions of this Plan on which such denial
is based;

 

3.

A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary;

 

4.

Steps to be taken if the Claimant wishes to submit the claim for review; and

 

5.

The time limits for requesting a review under Subsection C. and under Subsection
D hereof.

 

 
12

--------------------------------------------------------------------------------

 

 

 

C.

Request for Review - Within sixty (60) days after the receipt by the Claimant of
the Committee's written opinion described above, the Claimant may request in
writing that the Secretary of the Company review the determination of the
Committee. Such request must be addressed to the Secretary of the Company, at
its then principal place of business. The Claimant or his duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Company. If the Claimant
does not request a review of the Committee’s determination by the Secretary of
the Company within such sixty (60) day period, he shall be barred and estopped
from challenging the Committee’s determination.

 

 

D.

Review of Decision - Within sixty (60) days after the Secretary’s receipt of a
request for review, he or she will review the Committee’s determination. After
considering all materials presented by the Claimant, the Secretary will render a
written opinion, written in a manner calculated to be understood by the
Claimant, setting forth the specific reasons for the decision and containing
specific references to the pertinent provisions of this Plan on which the
decision is based. If special circumstances require that the sixty (60) day time
period be extended, the Secretary will so notify the Claimant and shall render
the decision as soon as possible, but no later than one hundred twenty (120)
days after receipt of the request for review. Any claim not granted or denied
within such time period will be deemed to have been denied.

 

7.9

Litigation

It shall only be necessary to join the Employer as a party in any action or
judicial proceeding affecting the Plan. No Participant or Named Beneficiary or
any other person claiming under the Plan shall be entitled to service of process
or notice of such action or proceeding except as may be expressly required by
law. Any final judgment in such action or proceeding shall be binding on all
Participants, Named Beneficiaries or persons claiming under the Plan.

 

 

ARTICLE VIII - AMENDMENT, TERMINATION & MERGER

 

8.1

Amendment

The Company by action of its Board of Directors, or duly authorized Board
Committee thereof, in accordance with its by-laws, reserves the right to amend
the Plan, by resolution of the Company, to the extent permitted under the Code
and ERISA. However, no amendment to the Plan shall be effective to the extent
that it has the effect of decreasing a Participant’s or Named Beneficiary’s
Normal Retirement Benefit as defined above or changing the time(s) at which such
Normal Retirement Benefit will be paid.

 

8.2

Amendment Required By Law

Notwithstanding Section 8.1, the Plan may be amended at any time, if the opinion
of the Employer, such amendment is necessary to ensure the Plan is treated as a
non-qualified plan under the Code and ERISA, or other law applicable to a
non-qualified plan. This includes the right to amend this Plan, so that any
Trust, if applicable, created in conjunction with this Plan, will be treated as
a grantor trust under Sections 671 through 679 of the Code, and to otherwise
conform the Plan provisions and such Trust, if applicable, to the requirements
of any applicable law.

 

8.3

Consolidation/Merger/Reorganization

An Employer shall not enter into any consolidation, merger or reorganization
without the Employer obtaining from the successor-in-interest organization an
agreement to an assignment and assumption of the obligations under this Plan by
its successor-in-interest or surviving company or companies. Should such
consolidation, merger or reorganization occur with such an assignment and
assumption of the Plan’s obligation, the term “Employer” as defined and used in
this Agreement shall refer to the successor-in-interest or surviving company or
companies.

 

 

ARTICLE IX - GENERAL PROVISIONS

 

9.1

Applicable Law

Except insofar as the law has been superseded by applicable federal law, Georgia
law shall govern the construction, validity and administration of this Plan as
created by this Agreement. This Plan is intended be a non-qualified unfunded
plan of deferred compensation and any ambiguities in its construction shall be
resolved in favor of an interpretation which will affect this intention.

 

 
13

--------------------------------------------------------------------------------

 

 

9.2

Benefits Not Transferable or Assignable

 

 

A.

Benefits under the Plan shall not be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge such
benefits shall be void, nor shall any such benefits be in any way liable for or
subject to the debts, contracts, liabilities, engagements or torts of any person
entitled to them. This section shall also apply to the creation, assignment or
recognition of a right to any benefit payable with respect to a Participant
pursuant to a domestic relations order, including a qualified domestic relations
order under Section 414(p) of the Code.

 

 

B.

An Employer may bring an action for a declaratory judgment if a Participant’s
Named Beneficiary or any beneficiary’s benefits hereunder are threatened to be
attached by an order from any court. The Employer may seek such declaratory
judgment in a court of competent jurisdiction to:

 

 

1.

Determine the proper recipient or recipients of the benefits to be paid under
the plan;

 

2.

Protect the operation and consequences of the Plan for the Employer and all
Participants; and

 

3.

Request any other equitable relief the Employer in its sole judgment may feel
appropriate.

 

Benefits which may become payable during the pendency of such an action shall,
at the sole discretion of the Employer, either be:

 

 

1.

Paid into the court as they become payable, or

 

2.

Held in a separate account subject to the court’s final distribution order. Any
such delay shall comply in all respects with Code Section 409A.

 

9.3

Not an Employment Contract

The Plan is not and shall not be deemed to constitute a contract between the
Employer or any Affiliate and any Participant, or to be a consideration for, or
an inducement to, or a condition of, the employment of any employee. Nothing
contained in the Plan shall give or be deemed to give an employee the right to
remain in the employment of an Employer or any Affiliate or to interfere with
the right to be retained in the employ of the Employer, any legal or equitable
right against the Employer or an Affiliate, or to interfere with the right of
the Employer or any Affiliate to discharge or retire any employee at any time.
It is expressly understood by the parties that the Plan relates to the payment
of deferred compensation for the Participant’s services, and is not intended to
be an employment contract.

 

9.4

Notices

 

 

A.

Any notices required or permitted hereunder shall be in writing and shall be
deemed to be sufficiently given at the time when delivered personally or when
mailed by certified or registered first class mail, postage prepaid, addressed
to either party hereto as follows:

 

If to the Company:

First Bank of Georgia

3527 Wheeler Road

Augusta, Georgia 30904

 

       Or another address communicated by the Company to the Participant in
future Plan communications.

 

If to the Participant:

At his last known address, as indicated by the records of the Employer, or to
such changed address as such parties may have fixed by notice. However, any
notice of change of address shall be effective only upon receipt.

 

 

B.

Any communication, benefit payment, statement of notice addressed to a
Participant or Named Beneficiary at the last post office address as shown on the
Employer’s records shall be binding on the Participant or Named Beneficiary for
all purposes of the Plan. The Employer, and a Trustee, if applicable, shall not
be obligated to search for any Participant or Named Beneficiary beyond sending a
registered letter to such last known address.

 

 
14

--------------------------------------------------------------------------------

 

 

9.5

Severability

The Plan as contained in this document constitutes the entire agreement with
each Participant. If any provision of the Plan shall for any reason be invalid
or unenforceable, the remaining provisions of the Plan shall be carried into
effect, unless the effect thereof would be to materially alter or defeat the
purposes of the Plan.

 

9.6

Participant is General Creditor with No Rights to Assets

 

 

A.

The payments to the Participant or his Named Beneficiary or any other
beneficiary hereunder shall be made from assets that shall continue, for all
purposes, to be a part of the general, unrestricted assets of the Employer; no
person shall have any interest in any such assets by virtue of the provisions of
this Plan. The Employer’s obligation under this Plan shall be an unfunded and
unsecured promise to pay money in the future. To the extent that any person
acquires a right to receive a benefit from the Employer under the provisions
hereof, such right shall be no greater than the right of any unsecured general
creditor of the Employer; no such person shall have nor acquire any legal or
equitable right, or claim in or to any property or assets of the Employer. The
Employer shall not be obligated under any circumstances to fund obligations
under this Agreement.

 

 

B.

An Employer, at its sole discretion, may acquire and/or set aside assets or
funds to support its financial obligations under this Plan. No such acquisition
or set-aside shall impair or derogate from the Employer’s direct obligation to a
Participant or Named Beneficiary under this Plan. However, no Participant or
Named Beneficiary shall be entitled to receive duplicate payments of any
benefits provided under the Plan because of the existence of such assets or
funds.

 

 

C.

In the event that, in its discretion, the Employer purchases an asset(s) or
insurance policy or policies insuring the life of the Participant to allow the
Employer to recover the cost of providing benefits, in whole or in part
hereunder, neither the Participant, Named Beneficiary nor any other beneficiary
shall have any rights whatsoever therein in such assets or in the proceeds
therefrom. The Employer shall be the sole owner and beneficiary of any such
assets or insurance policies and shall possess and may exercise all incidents of
ownership therein. No such asset or policy, policies or other property shall be
held in any Trust either for the Participant or any other person nor as
collateral security for any obligation of the Employer hereunder. A
Participant's participation in the acquisition of such assets or policy or
policies shall not be a representation to the Participant, Named Beneficiary or
any other beneficiary of any beneficial interest or ownership in such assets,
policy or policies. A Participant may be required to submit to medical
examinations, supply such information and to execute such documents as may be
required by any insurance carriers as a pre-condition to participate in the
Plan.

 

9.7

No Trust Relationship Created

Nothing contained in this Plan shall be deemed to create a trust of any kind or
create any fiduciary relationship between the Employer and the Participant,
Named Beneficiary, other beneficiaries of the Participant, or any other person
claiming through the Participant. Funds allocated hereunder shall continue for
all purposes to be part of the general assets and funds of the Employer and no
person other than the Employer shall, by virtue of the provisions of this Plan,
have any beneficial interest in such assets and funds. The creation of a grantor
trust under the Code to hold such assets or funds for the administrative
convenience of the Employer shall in no way represent to the Participant or
Named Beneficiary a property or beneficial ownership interest in such assets.

 

9.8

Limitations on Liability of the Employer

Neither the establishment of the Plan nor any modification hereof nor the
creation of any account under the Plan nor the payment of any benefits under the
Plan shall be construed as giving to any Participant or any other person any
legal or equitable right against the Employer or any officer or employee thereof
except as provided by law.

 

9.9

Agreement between Employer and Participant Only; Certain Construction Matters

This Plan is solely between the Employers and the Participants. The Participant,
Named Beneficiary, estate or any other person claiming through the Participant,
shall only have recourse against the applicable Employer for enforcement of the
terms of this Plan. This Plan shall be binding upon and inure to the benefit of
each Employer and its successors and assigns, and the Participant, and his or
her heirs, executors, administrators and Beneficiaries.

 

 
15

--------------------------------------------------------------------------------

 

 

9.10

Independence of Benefits

The benefits payable under this Plan are for services already rendered or to be
rendered and shall be independent of, and in addition to, any other benefits or
compensation, whether by salary, bonus or otherwise, payable to the Participant
under any compensation and/or benefit arrangements or plans, incentive cash
compensations and stock plans and other retirement or welfare benefit plans,
that now exist or may hereafter exist from time to time.

 

9.11

Unclaimed Property

Except as may be required by law, the Company may take of any the following
actions if it gives notice to a Participant or Named Beneficiary of an
entitlement to a benefit under the Plan, and the Participant or Named
Beneficiary fails to claim such benefit or fails to provide their location to
the Company within three (3) calendar years of such notice:

 

 

A.

Direct distribution of such benefits, in such proportions as the Company may
determine, to one or more or all, of a Participant’s next of kin, if the Company
knows their location; or

 

B.

Deem this benefit to be forfeited and paid to the Employer if the location of a
Participant’s next of kin is not known. However, the Employer shall pay the
benefit, unadjusted for gains or losses from the date of such forfeiture, to a
Participant or Named Beneficiary who subsequently makes proper claim to the
benefit.

 

The Employers and any Trustee, if applicable, shall not be liable to any person
for payment made in accordance pursuant to applicable state unclaimed property
laws.

 

9.12

Named Beneficiary

As long as this Plan is in force, a Participant shall be entitled to specify or
revoke and change the beneficiary or beneficiaries of a survivor benefit, if
any, to be paid at the time of his/her death according to procedures set out by
the Employer. No Named Beneficiary shall obtain any vested right to have this
Plan continued in force, and it may be amended, modified, terminated in whole or
in part by the Company in writing without the consent of any Named Beneficiary.

 

9.13

Required Tax Withholding and Reporting

The Employer shall withhold and report federal, state and local income and other
tax amounts in connection with this Plan as may be required by law from time to
time.

 

9.14

Discrepancies between the Plan Document and Any Other Understanding

In the event of any discrepancies or ambiguities between the terms of the Plan
and any other understanding of the Plan, the terms of the Plan as set forth in
this Agreement (and any amendment or restatement of this Agreement) shall
control.

 

9.15

Code Section 409A Compliance

 

 

A.

This Plan shall be interpreted by the Committee to comply with Code Section
409A. Notwithstanding anything herein to the contrary, (i) if at the time of
Participant’s Termination of Employment Participant is a “specified employee” as
defined in Code Section 409A and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such Termination
of Employment is necessary in order to prevent any accelerated or additional tax
under Code Section 409A, then the Employer will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Participant) until the
date that is six months following Participant’s Termination of Employment (or
the earliest date as is permitted under Code Section 409A) and (ii) if any other
payments of money or other benefits due to Participant hereunder could cause the
application of an accelerated or additional tax under Code Section 409A, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Code Section 409A, or otherwise such payment
or other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board of Directors, that does not cause such an accelerated or
additional tax.

 

 

B.

The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A and the regulations and guidance promulgated such
that taxation under Code Section 409A shall not arise in connection with this
Agreement, and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted so as to be in compliance with Code Section 409A.

 

 
16

--------------------------------------------------------------------------------

 

 

 

C.

For purposes of Section 409A, each installment payment provided under this
Agreement or Plan shall be treated as a separate payment.

 

 
17

--------------------------------------------------------------------------------

 

 

ARTICLE X - SIGNATURE PAGE

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement and Plan to be
executed, and the Participant has executed this Agreement and Plan, this 24th
day of June, 2014, effective as of the Effective Date.

 

 

 



COMPANY:

 

        First Bank of Georgia  

 

 

 

 

 

By:

/s/ Remer Y. Brinson, III

 

 

 

 

 

 

Print Name: 

Remer Y. Brinson, III  

 

          Title:   President & CEO              

 



PARTICIPANT:

 

        /s/ Remer Y. Brinson, III   

 

 

 

 

 

Print Name:  

Remer Y. Brinson, III 

 

 

 
18

--------------------------------------------------------------------------------

 

 [a1.jpg]

 

 
19

--------------------------------------------------------------------------------

 

 [a2.jpg]

20